Appellant was tried, before a jury, under an indictment charging him with the unlawful possession of prohibited liquors.
His plea in abatement, not being verified by oath, and its truth not appearing by any matter of record, or other written evidence accompanying said plea, was, of course, properly stricken on motion of the State. Code 1928, § 5197.
And it is well settled that a plea of "former jeopardy" will not be considered unless it is filed before the interposition of the plea of "not guilty."
A great many exceptions were reserved on the trial of this cause in the court below. We have examined them all. Code 1928, § 3258.
But it appears to us that the rulings underlying each exception involved only an elementary principle of law; and that it was obviously not infected with error prejudicial to appellant. So we will not write more.
The judgment is affirmed.
Affirmed.